           Case 1:19-cv-01508-AWI-EPG Document 71 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   L.C. CUNNINGHAM,                                     CASE NO. 1:19-cv-01508-AWI-EPG (PC)
 9                          Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
10                   v.                                   RECOMMENDATIONS, AND
                                                          DENYING MOTION FOR LEAVE TO
11   M. MARTINEZ, et al.,                                 AMEND
12                          Defendants.
                                                          (Doc. No. 69)
13

14

15          Plaintiff L.C. Cunningham is a state prisoner proceeding pro se and in forma pauperis in
16 this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

17 States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California

18 Local Rule 302.

19          On March 12, 2021, Plaintiff filed a motion for leave to amend. Doc. No. 68. On March
20 15, 2021, Magistrate Judge Erica P. Grosjean entered findings and recommendations,

21 recommending that Plaintiff’s motion be denied. Doc. No. 69 at 4. Plaintiff was provided an

22 opportunity to file objections to the findings and recommendations. Plaintiff filed his objections

23 on April 1, 2021. Doc. No. 70.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Eastern District of

25 California Local Rule 304, this Court has conducted a de novo review of this case. Having

26 carefully reviewed the entire file, including Plaintiff’s objections, the Court concludes that the
27 findings and recommendations are supported by the record and proper analysis.

28
          Case 1:19-cv-01508-AWI-EPG Document 71 Filed 04/06/21 Page 2 of 2


 1                                          ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The findings and recommendations (Doc. No. 69) issued on March 15, 2021, are
 4              ADOPTED in full; and
 5        2.    Plaintiff’s motion for leave to amend (Doc. No. 68) is DENIED.
 6
     IT IS SO ORDERED.
 7

 8 Dated: April 6, 2021
                                           SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                2
